                        Case 5:20-cv-01431-VKD
                             5:20-cv-02180-SBA Document 7
                                                        3 Filed 04/02/20
                                                                02/26/20 Page 1 of 7
                                                                                   2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                    for the
                                                           NorthernDistrict
                                                        __________ Districtof
                                                                            of__________
                                                                               California
         Janice Altman, an individual;

         [See Attachment #1 to Summons for Additional
                                                                                        )
                                                                                        )
                               Plaintiff
                                                                                        )
                                   v.
        County of Santa Clara, California;
                                                                                        )                Civil Action No.    5:20-cv-02180 VKD
                                                                                        )
        [See Attachment #2 to Summons for Additional                                    )
                              Defendant
                                                                                        )


                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)            County of Santa Clara, California
                                              c/o Clerk of the Board of Supervisors
                                              70 W. Hedding Street, 10th Floor
                                              San Jose, CA 95110

                                              [See Attachment #3 to Summons for Additional Defendants to be Served]



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (nott counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:        George M. Lee (SBN 172982)
                                             SEILER EPSTEIN LLP
                                             275 Battery Street, Suite 1600
                                             San Francisco, CA 94111
                                             Tel. (415) 979-0500

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                   S DISTR
                                                                                ATE       IC
                                                                              ST            T                   CLERK OF COURT
                                                                          D
                                                                                                                Susan Y. Soong
                                                                                                    CO
                                                                     E
                                                                   IT




                                                                                                      UR
                                                                 UN




                                                                                                        T
                                                                 N O RT




          April 2, 2020
                                                                                                         NI A




Date:
                                                                                                     OR
                                                                   HE




                                                                                                                       Signature of Clerk or Deputy Clerk
                                                                                                    IF




                                                                          N
                                                                                                    AL
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
                         Case 5:20-cv-01431-VKD
                              5:20-cv-02180-SBA Document 7
                                                         3 Filed 04/02/20
                                                                 02/26/20 Page 2 of 7
                                                                                    2

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.          5:20-cv-02180 VKD

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
       Case 5:20-cv-02180-SBA Document 7 Filed 04/02/20 Page 3 of 7




                          Attachment 1 to Summons
                     Altman v. County of Santa Clara, et al.
                         Northern District of California


ADDITIONAL PLAINTIFFS

RYAN GOODRICH, an individual;
ALBERT LEE SWANN, an individual;
ROMAN KAPLAN, an individual;
YAN TRAYTEL, an individual;
DMITRI DANILEVSKY, an individual;
GREG DAVID, an individual;
CITY ARMS EAST LLC;
CITY ARMS LLC;
CUCKOO COLLECTIBLES LLC d.b.a. EDDY’S SHOOTING SPORTS;
SECOND AMENDMENT FOUNDATION;
CALIFORNIA GUN RIGHTS FOUNDATION;
NATIONAL RIFLE ASSOCIATION OF AMERICA;
CALIFORNIA ASSOCIATION OF FEDERAL FIREARMS LICENSEES, INC.;
FIREARMS POLICY COALITION, INC.
          Case 5:20-cv-02180-SBA Document 7 Filed 04/02/20 Page 4 of 7




                                 Attachment 2 to Summons
                            Altman v. County of Santa Clara, et al.
                                Northern District of California


ADDITIONAL DEFENDANTS:

LAURIE SMITH, in her capacity as Sheriff of the County of Santa Clara;
JEFFREY ROSEN, in his official capacity as Santa Clara County District Attorney;
SARA CODY, in her official capacity as Santa Clara County Health Officer;
CITY OF SAN JOSE, CALIFORNIA;
SAM LICCARDO, in his official capacity as Mayor of San Jose;
EDGARDO GARCIA, in his official capacity as Chief of Police for the City of San Jose;
CITY OF MOUNTAIN VIEW, CALIFORNIA;
MAX BOSEL, in his official capacity as the Chief of Police for the City of Mountain View;
COUNTY OF ALAMEDA, CALIFORNIA;
GREGORY AHERN, in his capacity as Sheriff of the County of Alameda;
ERICA PAN, in her capacity as Health Officer of the County of Alameda;
COUNTY OF SAN MATEO, CALIFORNIA;
CARLOS BOLANOS, in his capacity as Sheriff of the County of San Mateo;
SCOTT MORROW in his capacity as San Mateo County Health Officer;
CITY OF PACIFICA, CALIFORNIA;
DAN STEIDLE, in his official capacity as the Chief of Police for the City of Pacifica;
COUNTY OF CONTRA COSTA, CALIFORNIA;
DAVID LIVINGSTON, in his capacity as Sheriff of the County of Contra Costa;
CHRIS FARNITANO, in his capacity as Health Officer of Contra Costa County;
CITY OF PLEASANT HILL, CALIFORNIA;
BRYAN HILL in his official capacity as Chief of Police for the City of Pleasant Hill
          Case 5:20-cv-02180-SBA Document 7 Filed 04/02/20 Page 5 of 7




                                 Attachment 3 to Summons
                            Altman v. County of Santa Clara, et al.
                                Northern District of California


ADDITIONAL DEFENDANTS TO BE SERVED:

LAURIE SMITH, in her capacity as Sheriff of the County of Santa Clara
c/o Clerk of the Board of Supervisors
70 W. Hedding Street, 10th Floor
San Jose, CA 95110

JEFFREY ROSEN, in his official capacity as Santa Clara County District Attorney
c/o Clerk of the Board of Supervisors
70 W. Hedding Street, 10th Floor
San Jose, CA 95110

SARA CODY, in her official capacity as Santa Clara County Health Officer
c/o Clerk of the Board of Supervisors
70 W. Hedding Street, 10th Floor
San Jose, CA 95110

CITY OF SAN JOSE, CALIFORNIA
200 E. Santa Clara St.
San Jose, CA 95113

SAM LICCARDO, in his official capacity as Mayor of San Jose
c/o Office of Mayor Sam Liccardo
200 E. Santa Clara St.
San Jose, CA 95113

EDGARDO GARCIA, in his official capacity as Chief of Police for the City of San Jose
201 W. Mission Street
San Jose, CA 95110

CITY OF MOUNTAIN VIEW, CALIFORNIA
500 Castro St.
Mountain View, CA 94041

MAX BOSEL, in his official capacity as the Chief of Police for the City of Mountain View
1000 Villa Street
Mountain View, CA
          Case 5:20-cv-02180-SBA Document 7 Filed 04/02/20 Page 6 of 7




COUNTY OF ALAMEDA, CALIFORNIA
Administration Building
1221 Oak Street, Suite 555
Oakland, CA 94612

GREGORY AHERN, in his capacity as Sheriff of the County of Alameda
1401 Lakeside Drive, 12th Floor
Oakland, CA 94612-4305

ERICA PAN, in her capacity as Health Officer of the County of Alameda
1000 Broadway, Suite 500
Oakland, CA 94607
510.267.8000

COUNTY OF SAN MATEO, CALIFORNIA
400 County Center
Redwood City, CA 94063

CARLOS BOLANOS, in his capacity as Sheriff of the County of San Mateo
400 County Center, 3rd Floor
Redwood City, CA 94063

SCOTT MORROW in his capacity as San Mateo County Health Officer
c/o Public Health Department of San Mateo
225 37th Ave Ste.11
San Mateo 94403

CITY OF PACIFICA, CALIFORNIA
City of Pacifica City Hall
170 Santa Maria Avenue
Pacifica, CA 94044

DAN STEIDLE, in his official capacity as the Chief of Police for the City of Pacifica
2075 Coast Hwy
Pacifica, CA 94044

COUNTY OF CONTRA COSTA, CALIFORNIA
651 Pine Street
Martinez, CA 94553

DAVID LIVINGSTON, in his capacity as Sheriff of the County of Contra Costa
c/o Office of the Sheriff
651 Pine Street
Martinez, CA 94553
          Case 5:20-cv-02180-SBA Document 7 Filed 04/02/20 Page 7 of 7




CHRIS FARNITANO, in his capacity as Health Officer of Contra Costa County
Contra Costa Health Services
1220 Morello Ave, Suite 200
Martinez, CA 94553

CITY OF PLEASANT HILL, CALIFORNIA
100 Gregory Lane
Pleasant Hill, CA 94523

BRYAN HILL in his official capacity as Chief of Police for the City of Pleasant Hill
330 Civic Dr.
Pleasant Hill, CA 94523
